DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2021 has been entered.

Status of the Claims
Amendment filed 28 May 2021 is acknowledged.  Claim 10 has been cancelled.  Claims 1, 15, and 21 have been amended.  Claims 1-9, 11-15, and 17-21 are pending.  Claims 14 and 19 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (US Patent Application Publication 2018/0019431, hereinafter Kurata ‘431) in view of Gong et al. (US Patent Application Publication 2019/0074305, hereinafter Gong ‘305), both of record.
With respect to claim 1, Kurata ‘431 teaches (FIG. 6) a display panel substantially as claimed, comprising:
a base layer (150) ([0049]);
a first thin film transistor (132) disposed on the base layer (150) and comprising: a silicon semiconductor pattern (132d); a first control electrode (132a) spaced apart from the silicon semiconductor pattern (132d); a first input electrode (portion of 132b formed within 132e) connected to a first side of the silicon semiconductor pattern (132d); and a first output electrode (portion of 132c formed within 132e) connected to a second side of the silicon semiconductor pattern (132d) ([0038, 0051-0052, 0055-0056]);
a second thin film transistor (134) disposed on the base layer (150) and comprising: an oxide semiconductor pattern (134d); a second control electrode (134a) spaced apart from the oxide semiconductor pattern (134d); a second input electrode (134b) connected to a first side of the oxide semiconductor pattern (134d); and a second output electrode (134c) connected to a second side of the oxide semiconductor pattern (134d) ([0038, 0056, 0060, 0064-0065]);
an organic light emitting diode (136) comprising: a first electrode (164) connected to the first thin film transistor (132); a second electrode (166) disposed on the first 
a first insulating layer (132e) disposed between the organic light emitting diode (136) and the silicon semiconductor pattern (132d), wherein the first insulating layer (132e) is disposed on the silicon semiconductor pattern (132d) ([0055]),
wherein the first insulating layer (132e) includes a plurality of openings (openings to allow first input electrode 132b and first output electrode 132c to contact the silicon semiconductor pattern 132d) exposing the first side and the second side of the silicon semiconductor pattern (132d), respectively,
wherein the first input electrode (portion of 132b formed within 132e) and the first output electrode (portion of 132c formed within 132e) are positioned in first and second openings of the plurality of openings, respectively ([0055]).
Thus, Kurata ‘431 is shown to teach all the features of the claim with the exception of:
uppermost surfaces and lowermost surfaces of the first input electrode and the first output electrode are substantially coplanar with an uppermost surface and a lowermost surface of the first insulating layer adjacent to the first and second openings, and
wherein a thickness between the uppermost and the lowermost surfaces of the first input electrode and the first output electrode in a first direction orthogonal to an upper surface of the base layer is substantially equal to a thickness in the first direction between the uppermost surface and the lowermost surface of the first insulating layer adjacent to the first and second openings.


    PNG
    media_image1.png
    255
    501
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed uppermost surfaces and lowermost surfaces of the first input electrode and the first output electrode of Kurata ‘431 substantially coplanar with an uppermost surface and a lowermost surface of the first insulating layer adjacent to the first and second openings, and wherein a thickness 

With respect to claim 2, Kurata ‘431 teaches wherein the first input electrode (portion of 132b formed within 132e) and the first output electrode (portion of 132c formed within 132e) are disposed on a layer different from a layer on which the second input electrode (134b) and the second output electrode are disposed (134c) ([0056]).
With respect to claim 13, Kurata ‘431 teaches wherein the first input electrode (portion of 132b formed within 132e) and the first output electrode (portion of 132c formed within 132e) substantially completely fill the openings, respectively ([0056]).

Claims 3-5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata ‘431 and Gong ‘305 as applied to claims 1 and 2 above, and further in view of Kuramasu et al. (US Patent 6,506,669, hereinafter Kuramasu ‘669) of record.
With respect to claim 3, Kurata ‘431 and Gong ‘305 teach the device as described in claim 2 above with the exception of the additional limitation further comprising: a first connection electrode connected to the first input electrode; and a second connection electrode disposed between the first electrode and the first output 
However, Kuramasu ‘669 teaches (FIG. 3) forming a titanium input electrode (61) and output electrode (71) directly upon a silicon semiconductor pattern (2), substantially coplanar with a first insulating layer (3), and directly connected to an aluminum first connection electrode (6) and second connection electrode (7) respectively to provide excellent electric contact with said silicon semiconductor pattern (col. 6, ln. 41-65).  When applied to the device of Kurata ‘431, this would result in replacing the first input electrode (portion of 132b formed within 132e of Kurata ‘431) and the first output electrode (portion of 132c formed within 132e of Kurata ‘431) with the input electrode (61 of Kuramasu ‘669) and the output electrode (71 of Kuramasu ‘669) of Kuramasu ‘669, and forming the remaining portions of (132b of Kurata ‘431) and (132c of Kurata ‘431) above said first input electrode and first output electrode as the first connection electrode and the second connection electrode respectively such that the first connection electrode would be connected to the first input electrode, and the second connection electrode would be disposed between the first electrode and the first output electrode and would be disposed on a same layer (any of the intervening insulating layers 152, 152b, 134e and 156) as the first connection electrode, wherein the second connection electrode would electrically connect the first output electrode to the first electrode.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display panel of Kurata  and the first output electrode and disposed on a same layer as the first connection electrode, wherein the second connection electrode electrically connects the first output electrode to the first electrode as taught by Kuramasu ‘669 to provide excellent electric contact with said silicon semiconductor pattern.

With respect to claim 4, Kurata ‘431 teaches wherein the first connection electrode (portion of 132b formed within 152a, 152b, 134e, and 156 when replaced by Kuramasu ‘669 as described above) and the second connection electrode (portion of 132c formed within 152a, 152b, 134e, and 156 when replaced by Kuramasu ‘669 as described above) are disposed on a same layer (any of the intervening insulating layers 134e and 156 because said first connection electrode and said second connection electrode are in direct contact with said intervening insulating layers) as the second input electrode (134b) and the second output electrode (134c) (said second input electrode and said second output electrode are also in direct contact with insulating layers 132e and 156) ([0049, 0056, 0061]).

With respect to claim 5, Kurata ‘431 and Gong ‘305 teach the device as described in claim 2 above with the exception of the additional limitation wherein the first input electrode and the first output electrode include a different material from that of the second input electrode and the second output electrode.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first input electrode and the first output electrode of Kurata ‘431 and Gong ‘305 including a different material from that of the second input electrode and the second output electrode as taught by Kuramasu ‘669 to provide excellent electric contact with said silicon semiconductor pattern.

With respect to claim 11, Kurata ‘431 and Gong ‘305 teach the device as described in claim 1 above with the exception of the additional limitation wherein side surfaces of the first input electrode and the first output electrode have inclined shapes when viewed in a cross-sectional view.
However, Kuramasu ‘669 teaches (FIG. 3) a titanium input electrode (61) and output electrode (71) having inclined shapes when viewed in a cross-sectional view directly upon a silicon semiconductor pattern (2), substantially coplanar with a first insulating layer (3), and directly connected to an aluminum first connection electrode (6) and second connection electrode (7) respectively to provide excellent electric contact with said silicon semiconductor pattern (col. 6, ln. 41-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed side surfaces of the first input electrode and the first output electrode of Kurata ‘431 and Gong ‘305 having inclined shapes when viewed in a cross-sectional view as taught by Kuramasu ‘669 to provide excellent electric contact with said silicon semiconductor pattern.

With respect to claim 12, Kurata ‘431 and Gong ‘305 teach the device as described in claim 1 above with the exception of the additional limitation wherein side surfaces of the first input electrode and the first output electrode do not overlap with the first insulating layer.
However, Kuramasu ‘669 teaches (FIG. 3) forming a titanium input electrode (61) and output electrode (71) directly upon a silicon semiconductor pattern (2), substantially 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed side surfaces of the first input electrode and the first output electrode of Kurata ‘431 and Gong ‘305 not overlapping with the first insulating layer as taught by Kuramasu ‘669 to provide excellent electric contact with said silicon semiconductor pattern.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata ‘431, Gong ‘305, and Kuramasu ‘669 as applied to claim 3 above, and further in view of Lee et al. (US Patent Application Publication 2012/0001185, hereinafter Lee ‘185) of record.
With respect to claims 6 and 7, Kurata ‘431, Gong ‘305, and Kuramasu ‘669 teach the device as described in claim 3 above with the exception of the additional limitations further comprising: a bridge electrode disposed between the first electrode and the second connection electrode and connected to the first electrode and the second connection electrode; and wherein the bridge electrode has a resistance lower than a resistance of the second connection electrode.
However, Lee ‘185 teaches (FIG. 2F) a bridge electrode (301a) disposed and directly connected between a first electrode (302a) and a second connection electrode (252) that may be made of a material such as silver and having a resistance lower than 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display panel of Kurata ‘431, Gong ‘305, and Kuramasu ‘669 further comprising: a bridge electrode disposed between the first electrode and the second connection electrode and connected to the first electrode and the second connection electrode; and wherein the bridge electrode has a resistance lower than a resistance of the second connection electrode as taught by Lee ‘185 to serve as a reflective pattern to increase luminance and light efficiency.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata ‘431 and Gong ‘305 as applied to claim 1 above, and further in view of Kim et al. (US Patent Application Publication 2015/0123084, hereinafter Kim ‘084) of record.
With respect to claim 8, Kurata ‘431 and Gong ‘305 teach the device as described in claim 1 above, with primary reference Kurata ‘431 teaching the additional limitation further comprising: a second insulating layer (152a) disposed between the first insulating layer (132e) and the first electrode (164); and wherein the first control electrode (132a) is disposed between the first insulating layer (132e) and the second insulating layer (152a) ([0061]).
Thus, Kurata ‘431 is shown to teach all the features of the claim with the exception of an upper electrode disposed on the second insulating layer, and the upper electrode overlaps with the first control electrode.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display panel of Kurata ‘431 and Gong ‘305 further comprising an upper electrode disposed on the second insulating layer, and the upper electrode overlaps with the first control electrode as taught by Kim ‘084 to reduce resistance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata ‘431, Gong ‘305, and Kuramasu ‘669 as applied to claim 6 above, and further in view of Kim ‘084.
With respect to claim 9, Kurata ‘431, Gong ‘305, and Kuramasu ‘669 teach the device as described in claim 6 above with the exception of the additional limitation further comprising: an upper electrode spaced apart from the first control electrode and overlapping with the first control electrode, wherein the upper electrode and the first control electrode receive a same voltage.
However, Kim ‘084 teaches (FIG. 4) an upper electrode (227) spaced apart from a first control electrode (224) and overlapping with the first control electrode (224), wherein the upper electrode (227) and the first control electrode (224) receive a same voltage to reduce resistance ([0086, 0089]).
.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata ‘431 in view of Kuramasu ‘669 and Gong ‘305.
With respect to claim 15, Kurata ‘431 teaches (FIG. 6) a display panel substantially as claimed, comprising:
a base layer (150) ([0049]),
a thin film transistor (132) disposed on the base layer (150) ([0038]),
the thin film transistor (132) comprising: a silicon semiconductor pattern (132d); a control electrode (132a) spaced apart from the silicon semiconductor pattern (132d); an input electrode (portion of 132b formed within 132e) connected to a first side of the silicon semiconductor pattern (132d); and an output electrode (portion of 132c formed within 132e) connected to a second side of the silicon semiconductor pattern (132d) ([0051-0052, 0055-0056]);
a first insulating layer (132e) disposed directly on the silicon semiconductor pattern (132d), the first insulating layer (132e) including a plurality of openings (openings to allow input electrode 132b and output electrode 132c to contact the silicon 
a second insulating layer (152a) disposed on the first insulating layer (132e) and the thin film transistor (132) ([0061]);
an organic light emitting diode (136) comprising: a first electrode (164) disposed on the second insulating layer (152a) and connected to the thin film transistor (132); a second electrode (166) disposed on the first electrode (164); and an emission layer (168) disposed between the first electrode (164) and the second electrode (166) ([0036, 0056, 0079]); and
wherein the input electrode (portion of 132b formed within 132e) and the output electrode (portion of 132c formed within 132e) are disposed in first and second openings of the plurality of openings (openings to allow input electrode 132b and output electrode 132c to contact the silicon semiconductor pattern 132d), respectively, to form the same layer with the first insulating layer (132e) on the silicon semiconductor pattern (132d) (the input electrode and the output electrode form the same layer with the first insulating layer because the cited portions comprising said input electrode and said output electrode are described as being formed within said first insulating layer) ([0056]).
Thus, Kurata ‘431 is shown to teach all the features of the claim with the exception of:
a connection electrode disposed between the second insulating layer and the first electrode, the connection electrode penetrating the second insulating layer to electrically connect the first electrode and the output electrode;

wherein a thickness between the uppermost and the lowermost surfaces of the first input electrode and the first output electrode in a first direction orthogonal to an upper surface of the base layer is substantially equal to a thickness in the first direction between the uppermost surface and the lowermost surface of the first insulating layer adjacent to the first and second openings.
However, Kuramasu ‘669 teaches (FIG. 3) forming a titanium input electrode (61) and output electrode (71) directly upon a silicon semiconductor pattern (2), substantially coplanar with a first insulating layer (3), and directly connected to an aluminum first connection electrode (6) and second connection electrode (7) respectively to provide excellent electric contact with said silicon semiconductor pattern (col. 6, ln. 41-65).  When applied to the device of Kurata ‘431, this would result in replacing the first input electrode (portion of 132b formed within 132e of Kurata ‘431) and the first output electrode (portion of 132c formed within 132e of Kurata ‘431) with the input electrode (61 of Kuramasu ‘669) and the output electrode (71 of Kuramasu ‘669) of Kuramasu ‘669, and forming the remaining portions of (132b of Kurata ‘431) and (132c of Kurata ‘431) above said first input electrode and first output electrode as the first connection electrode and the second connection electrode respectively such that a connection electrode would disposed between the second insulating layer (152a) and the first electrode (164), the connection electrode penetrating the second insulating layer to electrically connect the first electrode and the output electrode.


    PNG
    media_image1.png
    255
    501
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display panel of Kurata ‘431 further comprising a connection electrode disposed between the second insulating layer and the first electrode, the connection electrode penetrating the second insulating layer to electrically connect the first electrode and the output electrode as taught by 

With respect to claim 20, Kurata ‘431, Kuramasu ‘669, and Gong ‘305 teach the device as described in claim 15 above with the exception of the additional limitation wherein the output electrode includes a different material from that of the connection electrode.
However, Kuramasu ‘669 teaches (FIG. 3) forming a titanium input electrode (61) and output electrode (71) directly upon a silicon semiconductor pattern (2), substantially coplanar with a first insulating layer (3), and directly connected to an aluminum first connection electrode (6) and second connection electrode (7) respectively to provide excellent electric contact with said silicon semiconductor pattern (col. 6, ln. 41-65).  When applied to the device of Kurata ‘431, this would result in replacing the input electrode (portion of 132b formed within 132e of Kurata ‘431) and the output electrode (portion of 132c formed within 132e of Kurata ‘431) with the input electrode (61 of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the output electrode of Kurata ‘431, Kuramasu ‘669, and Gong ‘305 including a different material from that of the connection electrode as taught by Kuramasu ‘669 to provide excellent electric contact with said silicon semiconductor pattern.

Claims 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata ‘431, Kuramasu ‘669, and Gong ‘305 as applied to claim 15 above, and further in view of Lee ‘185.
With respect to claims 17 and 18, Kurata ‘431, Kuramasu ‘669, and Gong ‘305 teach the device as described in claim 15 above, with primary reference Kurata ‘431 teaching the additional limitation further comprising: a third insulating layer (160) disposed on the second insulating layer (152a) and the connection electrode (portion of 132c formed within 152a and 152b when replaced by Kuramasu ‘669 as described above) ([0049]).
Thus, Kurata ‘431 is shown to teach all the features of the claim with the exception of further comprising a bridge electrode penetrating the third insulating layer to electrically connect the first electrode and the connection electrode; wherein the bridge electrode has a resistance lower than a resistance of the connection electrode.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the display panel of Kurata ‘431, Kuramasu ‘669, and Gong ‘305 further comprising a bridge electrode penetrating the third insulating layer to electrically connect the first electrode and the connection electrode; wherein the bridge electrode has a resistance lower than a resistance of the connection electrode as taught by Lee ‘185 to serve as a reflective pattern to increase luminance and light efficiency.

With respect to claim 21, Kurata ‘431 teaches wherein the output electrode (portion of 132c formed within 132e), the connection electrode (portion of 132c formed within 152a and 152b when replaced by Kuramasu ‘669 as described above) and the bridge electrode (portion of 132 within 156 when replaced by Lee ‘185 as described above) are all aligned with each other along the first direction ([0056]).

Response to Arguments
Applicant’s amendments to claims 1 and 15 are sufficient to overcome the objection to the specification made in the final rejection filed 30 March 2021.  The objection to the specification has been withdrawn.
Applicant’s amendments to claims 1 and 15 are sufficient to overcome the 35 U.S.C. 112(a) rejection of claims 1-13, 15, 17, 18, 20, and 21 made in the final rejection filed 30 March 2021.  The 35 U.S.C. 112(a) rejection of claims 1-13, 15, 17, 18, 20, and 21 has been withdrawn.
Applicant's arguments filed 28 May 2021 have been fully considered but they are not persuasive.
Applicant argues (remarks, pp. 14-15 and 19-21) that neither Kurata ‘431 nor Kuramasu ‘669 teach or suggest the newly presented limitations of claims 1 and 15, “wherein the first input electrode and the first output electrode are positioned in first and second openings of the plurality of openings, respectively, and uppermost surfaces and lowermost surfaces of the first input electrode and the first output electrode are substantially coplanar with an uppermost surface and a lowermost surface of the first insulating layer adjacent to the first and second openings, and wherein a thickness between the uppermost and the lowermost surfaces of the first input electrode and the first output electrode in a first direction orthogonal to an upper surface of the base layer is substantially equal to a thickness in the first direction between the uppermost surface and the lowermost surface of the first insulating layer adjacent to the first and second openings,” and, “wherein the input electrode and the output electrode are disposed in first and second openings of the plurality of openings, respectively, to form the same 
	Neither Kurata ‘431 nor Kuramasu ‘669 are cited to teach the aforementioned limitations.  Rather, Gong ‘305 teaches these features as set forth in the above rejection.
	Applicant argues (remarks, pp. 15-17) that Gong ‘305 does not teach or suggest the aforementioned newly presented limitations of claims 1 and 15.  Instead, as
shown in FIG. 1B, in the Gong ‘305 device, the thicknesses between the uppermost and lowermost surfaces of the first and second electrodes in the first direction is less than the thickness in the first direction between the uppermost and lowermost surface of the first insulating layer (21) adjacent to the first and second through holes.  Gong ‘305 fails to teach or suggest at least that the first and second electrodes may have a thickness in a first direction orthogonal to the upper surface of the base substrate that is substantially equal to the thickness in the first direction of the first insulating layer adjacent to the first and second through holes.  Examiner respectfully disagrees.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/C.M.R./Examiner, Art Unit 2893

                                                                                                                                                                                                        


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893